163 S.W.3d 566 (2005)
Katherine WANSLEY, Appellant,
v.
UNITED STATES POSTAL SERVICE and Division of Employment Security, Respondents.
No. ED 85176.
Missouri Court of Appeals, Eastern District, Division One.
May 10, 2005.
Katherine E. Wansley, Florissant, MO, Pro Se.
Larry R. Ruhmann, St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Appellant, Katherine Wansley ("Claimant"), appeals from the judgment of the Labor and Industrial Relations Commission in favor of respondents, U.S. Postal Service and the Division of Employment Security, finding Claimant was ineligible for benefits from November 16, 2003 to June 12, 2004. We affirm.[1]
*567 We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  Respondents' motion to strike Claimant's brief and motion to dismiss the casse is denied.